Title: To Thomas Jefferson from Robert Smith, 26 January 1809
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Jan. 26. 1809
                  
                  The proceedings of the Court not having been yet transmitted to me by Mr Jones the Judge Advocate no notice can at present be taken of the Note of Mr. Hanson—Respecty
                  
                     Rt Smith 
                     
                  
               